Citation Nr: 1329622	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for gastritis with 
duodenitis, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia.

5.  Entitlement to an initial compensable rating for 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May to August 1986, 
and from October 1990 to July 1996.

This matter originally came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
increased ratings for pes planus, sarcoidosis, and gastritis 
with duodenitis; and a July 2008 rating decision of the RO 
in Roanoke, Virginia, which denied service connection for 
GERD and onychomycosis.  

The Board notes that jurisdiction of the claims currently 
remains with the RO in Roanoke, Virginia, although in March 
20011 and March 2013 statements, the appellant indicated 
that he had relocated to North Carolina.  This matter is 
referred to the attention of the RO for appropriate action.  

In a February 2012 decision, the Board granted service 
connection for onychomycosis.  The remaining issues on 
appeal were remanded for additional evidentiary development 
and due process considerations.  

While the matter was in remand status, in a February 2012 
rating decision, the RO effectuated the Board's decision 
awarding service connection for onychomycosis.  The RO 
assigned an initial noncompensable rating for that 
disability, effective December 28, 2006, the date of receipt 
of the appellant's claim.  The following month, the 
appellant submitted a statement claiming that he was 
entitled to a higher rating for his service-connected 
onychomycosis.  Although the appellant's statement appears 
to be a notice of disagreement, the record currently 
available to the Board, including the appellant's Virtual VA 
and VBMS files, contains no indication that the RO has 
issued a Statement of the Case addressing this matter.  A 
remand is therefore necessary.  Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding that where a claimant has submitted 
a notice of disagreement, but a Statement of the Case has 
not yet been issued, a remand to the RO is necessary.

As noted by the Board in its December 2012 decision, the 
appellant has filed claims of service connection for a liver 
disability and obstructive sleep apnea.  Additionally, in 
December 2012, the appellant submitted a claim of service 
connection for plantar fasciitis and in May 2013, he 
submitted a VA Form 28-1900, Application for Vocational 
Rehabilitation.  The record currently available to the Board 
contains no indication that these matters have been 
addressed by the RO in the first instance.  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to an initial compensable rating for 
onychomycosis.  

As set forth above, in a February 2012 rating decision, the 
RO effectuated a Board decision awarding service connection 
for onychomycosis.  The RO assigned an initial 
noncompensable rating for that disability, effective 
December 28, 2006.  In March 2012, the appellant submitted a 
statement claiming that he was entitled to a higher rating 
for his service-connected onychomycosis.  The record 
currently available to the Board, including the appellant's 
Virtual VA and VBMS files, contains no indication that the 
RO has issued a Statement of the Case addressing this 
matter.  A remand is therefore necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where a claimant 
has submitted a notice of disagreement, but a Statement of 
the Case has not yet been issued, a remand to the RO is 
necessary.

Entitlement to an increased rating for sarcoidosis

The appellant last underwent a pulmonary examination for VA 
compensation purposes in April 2010.  At that time, he 
denied having any overall functional impairment from his 
service-connected sarcoidosis.  Moreover, pre bronchodilator 
pulmonary function testing conducted in connection with the 
examination showed normal values for FVC and FEV1.  The 
examiner noted that post bronchodilator testing was not 
necessary because the pre bronchodilator test had been 
normal and there were no discrepancies between the pulmonary 
function test findings and the clinical examination.  He 
also noted that a DLCO(SB) test was not necessary as the 
pulmonary function test results were sufficient to evaluate 
the pulmonary status of the appellant.  

The record on appeal contains VA outpatient clinical records 
showing that since the April 2010 fee basis medical 
examination was conducted, the appellant was seen in the VA 
pulmonary clinic in June 2011 for a routine follow-up of his 
sarcoidosis.  At that time, a pulmonary function test showed 
prebronchodilator findings of FVC of 80 percent, FEV1 of 67 
percent, FEV1/FVC of 68 percent, and DLCO of 45 percent.  
Although postbronchodilator testing was not performed, and 
although the examiner attributed the appellant's reduced 
DLCO findings to his nonservice-connected emphysema, the 
Board finds that in light of the applicable rating criteria, 
an additional examination is needed in order to ensure that 
the current severity of the appellant's service-connected 
pulmonary sarcoidosis is clear.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6846 (2012).  

Entitlement to service connection for GERD

The record on appeal shows that in February 2012, the 
appellant was afforded a VA medical examination in 
connection with his claim of service connection for GERD.  
After examining the appellant and reviewing the record, the 
examiner concluded that the appellant's current GERD had not 
had its onset during active service nor was it causally 
related to his active service, any incident therein, or the 
appellant's service-connected gastritis/duodenitis.  The 
examiner's opinion, however, did not address the question of 
whether the appellant's current GERD may be aggravated by 
his service-connected gastritis/duodenitis.  To ensure that 
VA's duty to assist has been met, therefore, an additional 
opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) (2012); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide an examination 
or obtain a medical opinion, it must ensure that the 
examination or opinion is adequate).

The Board also notes that since this matter was last 
reviewed by the RO in the November 2012 Supplemental 
Statement of the Case, the appellant submitted additional 
evidence in support of his claim.  He did not waive initial 
RO consideration of this additional evidence.  38 C.F.R. 
§ 20.1304 (2012).  This additional evidence must be reviewed 
by the RO on remand.  

Entitlement to increased ratings for gastritis with 
duodenitis and bilateral pes planus

The RO has rated the appellant's service-connected gastritis 
with duodenitis pursuant to 38 C.F.R. § 4.114, Diagnostic 
Codes 7305 and 7307, the rating criteria for gastritis and 
duodenal ulcer.  As set forth above, in this appeal, the 
appellant also seeks service-connection for an additional 
gastrointestinal disability, GERD due to hiatal hernia.  
GERD is evaluated under VA's Rating Schedule under 
Diagnostic Code 7346.  

VA's Rating Schedule provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized by varying degrees of 
abdominal distress or pain, anemia and disturbances in 
nutrition.  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2012).

For that reason, ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive may 
not be combined with each other.  Rather, a single 
evaluation is assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2012).  Given the current state of the record before 
the Board, additional action and clarification is necessary 
prior to further appellate consideration of the issue of 
entitlement to an increased rating for gastritis with 
duodenitis.  Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that VA medical examination reports must provide 
sufficient reference to the pertinent schedular criteria).  
Under these circumstances, an additional examination is 
necessary.  For similar reasons, an additional examination 
is necessary with respect to the appellant's claim for an 
increased rating for bilateral pes planus, particularly 
given his pending claim of service connection for plantar 
fasciitis and the evidence of record documenting other foot 
pathology including arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the appellant and his 
representative addressing the issue of 
entitlement to an initial compensable 
rating for onychomycosis.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claim.  The appellant must be advised of 
the time limit in which he may file a 
substantive appeal, if he so desires.  
38 C.F.R. § 20.302(b) (2012).  This 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The appellant should be afforded a 
VA pulmonary examination to determine 
the current severity of his service-
connected sarcoidosis.  The appellant's 
claims folder and any additional records 
in his Virtual VA and VBMS files should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated tests and 
studies should be performed, including a 
pulmonary function test measuring 
postbronchodilator values for FEV-1; 
FEV-1/FVC; and DLCO (SB).  

The examiner should also provide a 
detailed account of the appellant's 
current pulmonary symptomatology, to 
include indicating whether systemic high 
dose (therapeutic) corticosteroids are 
required for control and whether there 
is cor pulmonale, cardiac involvement 
with congestive heart failure, or 
progressive pulmonary disease with 
fever, night sweats and weight loss 
despite treatment.  In delineating the 
appellant's pulmonary symptomatology, 
the examiner must indicate, to the 
extent possible, which symptoms, if any, 
are manifestations of the service-
connected sarcoidosis and which, if any, 
are attributable to any nonservice-
connected pulmonary disability, 
including emphysema.  A rationale for 
any opinion offered should be provided.  

3.  The appellant's claims folder and 
any additional records in the 
appellant's Virtual VA and VBMS files 
should be returned to the examiner who 
conducted the April 2012 VA medical 
examination, if available, for the 
purpose of obtaining a clarifying 
opinion as to the nature and etiology of 
his GERD.  If the examiner who conducted 
the April 2012 examination is no longer 
available, the appellant should be 
scheduled for another VA medical 
examination for the purpose of obtaining 
a clarifying opinion as to the etiology 
of his GERD.  In either case, after 
reviewing the record, the examiner 
should provide an opinion, with 
supporting rationale, as to whether it 
is at least as likely as not that the 
appellant's current GERD is aggravated 
(i.e. permanently made worse) by his 
service-connected gastritis/duodenitis.  
A complete rationale must be provided 
for any opinion offered.

4.  The appellant should also be 
afforded a VA medical examination for 
the purposes of clarifying the nature 
and severity of his current service-
connected gastrointestinal disabilities, 
currently identified as 
gastritis/duodenitis.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to specifically delineate all 
gastrointestinal symptomatology evident 
on examination which is attributable to 
the service-connected 
gastritis/duodenitis, as opposed to any 
gastrointestinal symptomatology 
attributable to a nonservice-connected 
disability.  The examiner should also 
comment on the frequency and severity of 
those service-connected symptoms.  A 
complete rationale for any opinions 
expressed must be provided.

5.  The appellant should be afforded a 
VA medical examination for the purposes 
of determining the severity of his 
service-connected bilateral pes planus.  
The claims folder must be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to specifically 
delineate all symptomatology associated 
with the appellant's service-connected 
bilateral pes planus, to include 
specifying whether the following are 
present or absent:  extreme tenderness 
of the plantar surfaces of the feet, 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  The examiner 
should also characterize the severity of 
the appellant's service-connected 
bilateral pes planus, to include stating 
whether it is appropriately 
characterized as moderate, severe, or 
pronounced.  Any foot symptomatology or 
abnormalities not associated with the 
service-connected bilateral pes planus 
should be specifically delineated.  A 
complete rationale for any opinions 
expressed must be provided.

6.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims, considering all the evidence of 
record.  If any claim remains denied, he 
and his representative should be 
provided with a Supplemental Statement 
of the Case as appropriate and an 
opportunity to respond.

The case should then be returned to the Board for 
appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


